Wilson, Judge:
This appeal for reappraisement bas been submitted for decision upon the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto that the merchandise covered by the above-named appeal for reappraisement is Olareantin, a coal tar product provided for in Item 403.60 of the Tariff Schedules of the United States, exported from England on or about March 23, 1964, and that said merchandise is not on the Final List of products (T.D. 54521) from which the action of the Customs Simplification Act of 1956 is withheld.
IT IS FURTHER STIPULATED AND AGREED that there was a similar competitive article manufactured or produced in the United States and that the price including the cost of containers and coverings of whatever nature and all other expenses incidental to placing the article in condition packed ready for delivery, at which such article was freely sold for domestic consumption in the principal market of the United States, in the ordinary course of trade and in the usual wholesale quantities at the time of exportation of the imported article was $2.36 on a 100% basis molecular weight 370, net packed, steel drums extra.
IT IS FURTHER STIPULATED AND AGREED that this appeal be submitted on this stipulation being limited to the merchandise described as Olareantin.
On the agreed facts, I find and hold American selling price, as that value is defined in section 402 (g) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise herein involved and that such value was $2.36 on a 100 percent basis molecular weight 370, net packed, steel drums extra.
Judgment will issue accordingly.